PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/830,715
Filing Date: 4 Dec 2017
Appellant(s): Douglas Gaus



__________________
Rebecca C. Christon
Reg. No. 71,239
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/01/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/07/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 1-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baldus (US 2005/0260306 A1) and in view of Torney et al. (US 2008/0010080 A1) as evidenced by Uyehara (Ref. U, Serious Eats, Potatoes 101: All You Need to Know About Common Spuds).
Regarding claim 1, 16 and 17, Baldus discloses an animal chew made from a dehydrated, blanched (cooked) sweet potato (cooked, dehydrated potato) (‘306, Abstract, [0006]). Baldus’ animal chew is considered a dehydrated potato food product because it is nutritious, digestible, dehydrated sweet potato (‘306, [0002]). Baldus’ dehydrated, blanched sweet potato (cooked, dehydrated potato) comprises a plurality of sweet potato slab or segments (slices), each potato slab, segment (slice) having a length (‘306, [0028]), a width (‘306, [0028]) and thickness (‘306, [0031]) wherein the length and the width of the slab, segment (slice) exceeds the thickness of the slab, segment (slice) (‘306, [0028]-[0031]). 
With respect to the limitation, “…potato…”, as evidenced by Uyehara, sweet potato is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12). 
With respect to the limitation of “…cooked, dehydrated potato has a jerky jerky-like texture, wherein the jerky-like texture requires a shearing force of at least 30 Newtons (N) until a 95% strain is achieved using a texture analyzer device…” as recited in claim 1; at least 50 N as recited in claim 16; and between about 50-250 N as cited in claim 17, Baldus discloses the dehydrated, blanched sweet potato (cooked, dehydrated potato) is hard and dry, yet with a slight flexibility (‘306, [0035]) which is considered jerky-like texture. However, Baldus does not explicitly discloses the dehydrated, blanched sweet potato (cooked, dehydrated potato) requires a shearing force of at least 30 Newtons (N) until a 95% strain is achieved using a texture analyzer device as recited in claim 1; at least 50 N as recited in claim 16; and between about 50-250 N as cited in claim 17.  However, Torney et a. (Torney) discloses a method of designing an oral dog product, including pet chews based on biometric analysis of capabilities of dog with respects to bite force (shearing force) (‘080, [0012], [0014],[0015]).  Torney discloses formulating chewing style (‘080, [0041]) with the pet chews is about 100 Newtons to about 700 Newtons (‘080, [0105]), which over laps the cited ranges in claim 1, 16 and 17. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Torney and Baldus are of the same field of endeavor of pet chew with texture. It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use Torney’s formulating chewing style (‘080, [0041]) with the pet chews in a range of about 100 Newtons to about 700 Newtons (‘080, [0105]) in Baldus’ animal chew made from the dehydrated sweet potato (cooked, dehydrated potato) to provide a desirable pet chew with texture to match the bite force (shearing force) of a specific class of dogs as taught by Torney (‘080, [0013]-[0015]; [0041], [0105]).
Regarding claim 2 and 3, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) has a moisture content of between about 7 and 35% (‘306, [0005], claim 1) which overlaps the cited range in claim 2 and 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5 and 7, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) comprising flavorants (‘306, [0037]-[0038]) wherein the flavorants including vegetable broth in a format of an oil mist (moist flavoring material) on the surface of the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato).
Regarding claim 6, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) comprising flavorants (‘306, [0037]-[0038]). Modified Baldus does not explicitly disclose the flavorants is sugar, salt or pepper. However, sugar, salt and pepper are conventional flavorants in the art to flavor food product. It would have been obvious to one of ordinary skill in the art to use conventional flavorants such as sugar, salt or pepper in modified Baldus’ animal chew to provide a desired flavor profile, absent a clear and convincing argument or evidence to the contrary. 
Regarding claim 8, 9 and 11, modified Baldus discloses the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato) comprising flavorants (‘306, [0037]-[0038]) wherein the flavorants including vegetable broth and sharked cartilage powder in a format of a dry baste (seasoning mixture) on the surface of the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato). With respect to claim 11, the sharked cartilage powder is considered a second flavoring material. 
Regarding claim 10, modified Baldus discloses the flavorants (‘306, [0037]-[0038]) wherein the flavorants including vegetable broth is using a spray-on application (‘306, [0040]) onto the animal chew (dehydrated potato food product) made from the dehydrated sweet potato (cooked, dehydrated potato); hence the vegetable broth is considered a sprayable marginable. 
Regarding claim 12, 13, 14 and 20, it is noted the claimed invention is directed to a product, and not the process of the product. Hence the recitations of claim 12, 13, 14 and 20 directed to process steps are considered product by process claims. Attention is drawn to MPEP 2113 I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS; "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Modified Baldus as discussed above, meets the limitations as set forth in claim 1. 
Regarding claim 15, modified Baldus discloses animal chew made from the dehydrated sweet potato (cooked, dehydrated potato) (‘306, Abstract). Baldus’ animal chew is considered a dehydrated potato food product because it is nutritious, digestible, dehydrated sweet potato (‘306, [0002]) are cooked (‘306, [0007]). Baldus does not explicitly discloses a quantity of starch of the dried vegetables, potatoes have been gelatinized. However, it would have been obvious to one of ordinary skill in the art to expected Baldus’s the dehydrated sweet potato (cooked, dehydrated potato) have some quantity of starch of the dried vegetables, potatoes have been gelatinized, since cooking are known to impart to some degree gelatinized starch in potatoes. 
Regarding claim 18, modified Baldus discloses the flavorants including ginger, wherein ginger is known as a spice (‘306, [0038]).


(2) Response to Argument
Appellant asserts “…[t]he Examiner relies on Baldus as allegedly disclosing a potato food product. At most, Baldus describes an animal chew containing sweet potato, not potato. Baldus makes no mention of potatoes in its disclosure and instead states that the disclosed animal chew is made from sweet potatoes.
The Examiner incorrectly assumes the term “potato” recited in claim 1 can properly be interpreted under the broadest reasonable interpretation standard to encompass the sweet potato disclosed by Baldus.12 By definition, a “sweet potato” is distinct from a “potato”, and it is impermissible for the Examiner to consider the two synonymous…
The current rejection is based on a reference describing a sweet potato animal chew that could allegedly be altered (according to the teachings of Torney) to have the claimed jerky-like texture, but a sweet potato product is not being claimed. A potato product is being claimed. It is impermissible for the Examiner assume a potato is the same as a sweet potato – the two are not biologically similar, taxonomically similar, nor are the terms used interchangeably by those skilled in the art…” (Remarks, pg. 12-17). 
Appellant’s remarks have been considered but not persuasive. The instant specification as original filed, does not define the term “potato” to exclude different varieties of potato, nor does the instant specification specify to exclude a particular potato. In other words, sweet potato is not excluded in the instant specification in a definition of a potato.  In fact the instant specification as filed paragraph [0032], discloses “…including but not limited (emphasis) to Russet, Yukon Gold, Red, New, and Fingerlings, as well as any of the 4,000 other varieties (emphasis) of potatoes.”  
The combination of Baldus in view with Torney as evidenced by Uyehara, discloses the claimed invention with respect to a dehydrated potato food product with the cited jerky-like texture requires a cited shearing force as discussed in the above rejections. With respect to the limitation, “potato…”, as evidenced by Uyehara, sweet potato is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12), as much the same potato as the 4,000 varieties as disclosed in Applicants’ specification. Sweet potato is considered one variety of a potato as evidenced by Uyehara wherein the sweet potato is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12). Sweet potato and potato are in plant classification under the same Order of Solanales. 

Applicant asserts “…[t]he Uyehara reference was introduced by the Examiner in an effort to show that “sweet potato is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide.”!? However, Uyehara does not in any way suggest that a “potato” can properly be understood to be a “sweet potato.” The Uyehara reference is from a website (Seriouseats.com) that publishes recipes and various other types of culinary information. The website states as follows in its “About Us” section: “Serious Eats is an award-winning food and drink website visited by over 7 million hungry readers every month. Our audience comes to us for rigorously tested recipes, science-driven cooking techniques, robust equipment reviews, and stories that offer cultural and historical context to the foods we love to eat.” Neither the website Serious Eats, nor the author of the Uyehara article claim to be an authority on the definition of potatoes or any other food products. Regardless, in its second paragraph, Uyehara confirms the same information stated in the subject application, namely that “[t]here are roughly 4,000 different varieties of potatoes worldwide” and states specifically that potatoes “belong to the nightshade family.””” As previously explained herein, potatoes belong to the nightshade family (Solanaceae) and sweet potatoes belong to the morning glory family (Convolvulaceae). The Examiner incorrectly asserts that “as evidenced by Uyehara, sweet potato [emphasis added] is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide.””!...” (Remarks, pg. 18-19).

Applicant’s remarks are not convincing. Serious Eats is an award-winning food and drink website, as noted by Applicant and is known by one of ordinary skill in the art of food. Serious Eats clearly recognize sweet potato as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12).  Sweet potato is not excluded in the instant specification in a definition of a potato.  The instant specification as filed paragraph [0032], discloses “…including but not limited (emphasis) to Russet, Yukon Gold, Red, New, and Fingerlings, as well as any of the 4,000 other varieties (emphasis) of potatoes.”  With respect to the limitation, “potato…”, as evidenced by Uyehara, wherein sweet potato is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12), as much the same potato as the 4,000 varieties as disclosed in Applicants’ specification. Sweet potato is considered one variety of a potato as evidenced by Uyehara, wherein sweet potato is recognized as a common spud (potato), as one of the roughly 4,000 different varieties of potatoes worldwide (page 2, second paragraph; pages 11-12). Sweet potato and potato are in plant classification under the same Order of Solanales.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HONG T YOO/Primary Examiner, Art Unit 1792      

   
                                                                                                                                                                                               Conferees:

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792   
                                                                                                                                                                                                     /THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.